IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0192
                               Filed April 18, 2018


IN THE INTEREST OF C.M.,
Minor Child,

P.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.




       A father appeals the termination of his parental rights to his child.

AFFIRMED.




       Mathew D. Zinkula of Booth Law Firm, Osceola, for appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Erin E. Mayfield of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                            2


DOYLE, Presiding Judge.

       C.M. was born in 2006. A month after his eleventh birthday, the juvenile

court terminated his father’s parental rights, finding that the State established the

ground for termination set forth in Iowa Code section 232.116(1)(f) (2017) and that

termination was in the child’s best interests.1 The father now appeals on both

points. Upon our de novo review, we affirm.

       I. Standard of Review and Statutory Framework.

       Parental rights may be terminated under Iowa Code chapter 232 if the

following three conditions are true: (1) a “ground for termination under section

232.116(1) has been established” by clear and convincing evidence, (2) “the best-

interest framework as laid out in section 232.116(2) supports the termination of

parental rights,” and (3) none of the “exceptions in section 232.116(3) apply to

preclude termination of parental rights.”2 In re A.S., 906 N.W.2d 467, 472-73 (Iowa

2018). Our review is de novo, which means we give the juvenile court’s findings

of fact weight, especially the court’s credibility assessments, but we are not bound

by those findings. See id. at 472. “For evidence to be ‘clear and convincing,’ it is

merely necessary that there be no serious or substantial doubt about the

correctness of the conclusion drawn from it.” Raim v. Stancel, 339 N.W.2d 621,

624 (Iowa Ct. App. 1983); see also In re M.W., 876 N.W.2d 212, 219 (Iowa 2016).




1
  The child’s mother’s parental rights were also terminated at that time, and she does not
appeal.
2
  Because the father does not challenge the juvenile court’s determination that none of the
exceptions in section 232.116(3) apply to preclude termination of his parental rights, we
need not discuss that consideration. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).
                                            3


       II. Discussion.

       Iowa Code section 232.116(1)(f) requires the State to prove, among other

things, that there is clear and convincing evidence the child could not be returned

to the parent’s care at the time of the termination-of-parental-rights hearing. See

Iowa Code § 232.116(1)(f)(1)-(4); see also In re C.F.-H., 889 N.W.2d 201, 205

(Iowa 2016) (discussing paragraph (f)). Based upon the following facts, we agree

with the juvenile court that the State met its burden.

       In September 2016, the child came to the attention of the Iowa Department

of Human Services (DHS) after the child’s treating psychiatrist wrote a detailed

letter recommending the child be placed out of the father’s care.3 At that time, the

child lived with the father in the home of a woman whose relationship to the family

is unclear.   The child referred to the woman as his “aunt” and “homeschool

teacher,” while the father referred to the woman at times as his “friend,” his

“roommate,” his “taxi driver,” or his “care taker.”4 Also living in the home with the

father, the child, and the friend were the friend’s fiancé, the friend’s twenty-year-

old daughter, the child’s seventeen-year-old half-sister, five cats, one kitten, and

two dogs.

       The psychiatrist’s letter explained that at the end of August 2016, the child

was hospitalized for the second time that year after the child again made threats

of suicide and self-harm, as well as threatening to harm others and animals. After

the second hospitalization, the psychiatrist consulted other professionals that had


3
  It appears the child had been in the father’s primary care with some visitation with the
mother, but the father reported at times—falsely—that her parental rights had already
been terminated.
4
  We will refer to this woman hereinafter as the “friend.”
                                         4


been involved in the child’s treatment after the first hospitalization—the child’s

outpatient therapist, the nurse practitioner (ARNP) that had been treating the child

and managing his various prescription medications, and school personnel—and

all expressed “concerns for [the child] and his emotional and physical wellbeing.”

       Ultimately, the father had been given numerous directions and

recommendations for the child’s treatment following the child’s January 2016

hospitalization, but by the time of the second hospitalization, the father had

stopped following the professionals’ recommendations.        Just before the 2016

school year ended, the father removed the child from public school, where the child

had an individualized education plan (IEP), “due to conflicts with school staff” and

against professionals’ recommendations. The friend was to home school the child.

The father then stopped giving the child his prescription medications—cold-

turkey—without any advice from medical professionals. The child missed multiple

therapy appointments because “the whole family ha[d] been sick through the entire

summer and were not able to make it to any of [the child’s] appointments.” The

child still had not had a psychological exam, which had been recommended to

better help understand the child and his needs.           Additionally, despite the

recommendation that all animals be removed from the home, the father and the

friend refused to do so, not even “to accommodate [the child’s] needs.” The friend

stated “it was her house and she was keeping the pets.”

       When the ARNP was contacted by hospital personnel after the child’s

second hospitalization, the ARNP informed the provider that she considered the

child’s “family situation ‘toxic’” and reported that the father and the friend “often

embellish and scapegoat [the child].” For instance, the ARNP explained the father
                                         5


and the friend brought the child to see her about a month prior thereto, reporting

“extreme behavior in [the child], including attacking [the friend] and causing injury

to her hand.” The ARNP related that the friend reported at the appointment that

the child had bragged to his therapist about hurting the friend. When the ARNP

followed up with the child’s therapist, the ARNP learned that not only had the child

not bragged, neither the father nor the friend were present during the therapy

session to give any account of what the child had said. The ARNP’s notes also

detailed another false report, wherein the father and the friend claimed an

increased dosage of medication, which had been prescribed prior to their cessation

of the child’s medications, had made the child “more aggressive and more violent

towards animals,” among other things.        The ARNP later found out that the

increased-dosage prescription had never even been filled.

       The father conveyed various reasons why he decided to stop the child’s

medications. The father told the ARNP the medications were stopped “in early

June [2016] because [the family] wanted [the child] to be ‘completely sober,’”

stating the child “was actually begging for meds one day and ‘this is a sign of his

addiction.’” The father told the emergency room nurse the child “gets ‘addicted’ to

the [medication] and since he had his own addiction/recovery issues—he is

opposed to his [child] getting any addictive medications.” The father also stated

he was having financial issues making attending appointments and obtaining

medication “impossible.”     Another time, the father told the child’s hospital

psychiatrist “that he believed [the child’s] provider was pushing meds for her own

benefit.” The father also maintained he wanted the child to have a psychological

examination and “they wanted him to be off his medications for the assessment to
                                           6


be done accurately.” The child believed “he got off the medication because, ‘I was

a drug addict. . . . I was a drug baby.”

       The father and friend also gave differing accounts about why they did not

want the child to attend public school. They stated they felt the school was “not

meeting [the child’s] needs” and the child’s “teacher was teaching him nothing.”

The father told the ARNP the child had fallen behind at school and was frustrated

the school personnel had not pushed the child, even though the child had met his

IEP goals. The friend reported the child had failed public school so had to be

homeschooled. The friend even called the child’s prior school—after the child had

been unenrolled—to complain about the child’s removal from the father’s care,

even though the school was not directly involved in that matter. The written report

of the complaint noted the following:

               [The child] functions well at school. There is a lot of drama
       and trauma in his family life. We appreciate that [the friend] gave
       them a place to live 2 years ago. Our SUCCESS worker gave a lot
       of support to this family during the 2014-15 school year. When the
       SUCCESS program was eliminated from [our school] that summer,
       we were unable to continue the same level of support. There has
       been DHS involvement and multiple mental health services through
       [various providers] (inpatient and outpatient). Mental [h]ealth
       services were pursued by [the father and the friend] because of
       problems at home, not school. He did work with the School Based
       Therapist at [the school] until we discovered he was receiving
       duplicate services from an outside agency. . . . It’s important to note
       that [the friend] (the person making the complaint) does not have
       legal standing with the student.

The report also noted the child “did make substantial progress as a second grader

last year. On the FAST reading assessment, he went from 35 WPM and 76%

accuracy in the fall to 106 WPM and 99% accuracy in the spring.”
                                          7


       At the termination-of-parental-rights hearing, the father, despite his opinion

to the contrary, showed little understanding of how his actions contributed to the

deterioration of the child’s mental health. The father denied the friend had any

involvement in the child’s life, despite the overwhelming evidence showing

otherwise. Almost every documented doctor visit or school-related conversation

concerning the child involved the friend; she was not merely the driver—she

participated in the affairs. The father’s denial of this fact from the start of his

testimony evidences a lack of credibility. The father also denied using a spray

bottle to squirt water in the child’s face as a punishment, but, again, evidence in

the record shows otherwise. He also complained that the child’s therapist and the

DHS failed to communicate with him about what he needed to do to progress in

the case, but he later admitted that had been discussed during numerous family

team meetings.

       Perhaps more importantly, there was no evidence the father had made any

changes or gained knowledge or perspective to support his claim he could provide

a safe environment for the child and meet the child’s mental-health needs. For

example, records show the father took the child off his ADHD medication, among

others, but then the father was displeased when the child could not sit still or focus.

There is no evidence in the record showing the father had come to understand the

consequences of, or necessity for, medication. Similarly, the father also claimed

the child was addicted to the medication and therefore stopped it, but there is no

evidence to show the father now understands why stopping the medication was

wrong or what he should have done instead. The father merely vocalized he

should not have taken the child “off his medications,” which “resulted in him having
                                           8


mental issues.” There is no evidence the father made any adjustments of his

expectations concerning the child’s academic success. The father had accused

the school of “cutting [the child] too much slack and blaming his hyperactivity on

mental health problems instead of holding him accountable.” This is simply not the

case.

        The child’s clinical neuropsychologist summarized:

               [The child] comes from a horrific background of abuse and
        neglect that has caused tremendous psychopathology, and he is at
        great risk for psychological/psychiatric dysfunction, substance
        abuse, anger problems, and behavioral/conduct disturbance,
        including increasingly antisocial behavior without concerted,
        aggressive mental health intervention. He has difficulties with
        depression, anxiety, and may well have PTSD.
               He has a major ADHD and needs . . . medication for same,
        managed, obviously, by an adult.
               ....
               Structure, structure, structure—individuals with the kinds of
        neuropathology that [the child] has benefit from increased structure,
        small things to large, such as where he keeps his supplies, what cues
        are there to tell him/remind him what to do, etc. He may well not
        organize well on his own and so much help with concrete
        organizational strategies will be critical.
               ....
               Lots of refreshers will be helpful. Keep in mind that [the child]
        is working harder than most to do well in his schooling, so extra work
        can be extremely stressful, and the balance of the extra work that he
        needs cognitively with fatigue and stress, along with the balance of
        having down/fun/socialization time, should be considered carefully.

There is no evidence in the record to show the father can provide the extensive

structure and care that the child needs. Upon our de novo review of the record,

the State established by clear and convincing evidence the child could not be

returned to the father’s care at the time of the termination-of-parental-rights

hearing. We therefore agree grounds for termination exist under Iowa Code

section 232.116(1)(f).
                                         9


       For the same reasons, termination of the father’s parental rights is in the

child’s best interests. We believe the father loves the child in his own way.

However, the child has considerable needs that must be met in a structured home.

The child made improvements in foster care and is enrolled in school. The child’s

guardian ad litem advised the court the child “ha[d] made it clear he does not want

to return home to either of his parents. He’s fearful of what would happen. It is his

wish that he would remain in his current foster home and be adopted there.” Giving

primary consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the children, and to the physical, mental, and

emotional condition and needs of the child, termination of the father’s parental

rights is in the child’s best interests. See M.W., 876 N.W.2d at 224; see also Iowa

Code § 232.116(2).

       III. Conclusion.

       Because we agree with the juvenile court that grounds for termination exist

under Iowa Code section 232.116(1)(f) and termination of the father’s parental

rights is in the child’s best interests, we affirm the order terminating the father’s

parental rights to the child.

       AFFIRMED.